        Case 3:18-cv-00341-KC Document 1 Filed 11/08/18 Page 1 of 10
                                                       JUDGE KATHLEEN CARDONE


                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                                                                       FILED
                                EL PASO DIVISION                                         NO\'          82018
                                                                                    CLERK,   U.S.   DISTRICT CLERK
IDAIS, Mahoud S                                                                                DISICTOFTES
A # 079-637-894 ICE Processing Center
8915 Montana Avenue                                                                                          DEPUTY
El Paso, Texas 79925

Petitioner,
                                                                  EPIS7CVOS4                                          I
V.



                                                            28 U.S.C. §2241
Diane Witte                                                 PETITION FOR WRIT OF
Field Office Director                                       HABEAS CORPUS AND
Immigration and Customs Enforcement                         RELEASE FROM DETENTION
11541 Montana Aye, Suite E
El Paso, Texas 79936

Jefferson Sessions
Attorney General United States of America
U.S. Department of Justice
950 Pennsylvania Aye, NW
Washington, D.0 20530-0305

Kirstjen Nielsen
Secretary of U.S. Department of Homeland Security
245 Murray Lane S.W.
Washington, D.C. 20528

Respondents,

       Petitioner, IDAIS, Mahoud        S   appearing pro   Se,   hereby petitions this Honorable
Court for a writ of habeas corpus and seeks declaratory and injunctive relief to review the
lawfulness of his detention by the United States Department of Homeland Security
("DHS"), Immigration and Customs Enforcement ("ICE") as well as relief from unlawful
deprivation of liberty in violation of the Constitution, the law relating to Immigration,
and binding treaties, or, in the alternative, grant a hearing to address the issues contained
in the instant writ of habeas corpus.


                                             CUSTODY


                                                                                                         1
     Case 3:18-cv-00341-KC Document 1 Filed 11/08/18 Page 2 of 10



1.                  Petitioner is in the physical custody of respondents and detained at the ICE
     Processing Detention Center in El Paso, Texas, pursuant to a contractual
     agreement with the Department of Homeland Security since May 31, 2018.
                                                JURISDICTION
2.                  This Court posses habeas corpus jurisdiction pursuant to 28 U.S.C.                    §   2241

     et seq. The instant action arises under the Fifth and Fourteen Amendment of the
     United States Constitution, the Immigration and Nationality Act of 1952, as
     amended,          8   U.S.C.     §   1101 et seq. (the "Act"), and the Administrative Procedure

     Act,   5   U.S.C.      §   701 et seq. (the "APA").
3.                  Habeas jurisdiction also lies pursuant to Art I,              §   9, C 1.2   of the U.S
     Constitution ("the Suspension clause") and the common law. This Court may also
     exercise jurisdiction pursuant to 28 U.S.C.                 §   2241 et seq., 28 U.S.0      §   1331, the

     APA,       5   U.S.C.      §   701 et seq., the Declaratory Judgment Act, 28 U.S.C.             §   2201 et

     seq., and the All Writs Act, 28 U.S.0               §   1361.

4.                  The REAL ID Act of 2005 (the Act), Pub. L. No. 109-13, 119 Stat 231
     (May 11, 2005) divested the district courts of                     §   2241 habeas corpus petitions

     attacking removal orders, however, section 106(a) of the REAL ID Act preserves
     an alien's right to seek relief from unlawful detention. See H.R. Rep. No. 109-72,
     at 300 (2005).
5.                  An alien petitioner's challenge to his detention is independent of his
     challenge to the removal order therefore this Court has habeas jurisdiction over it.
     H.R. REP. 109-72, at 175 (2005) (Conf. Rep.) (stating that the Real ID Act does
     not "preclude habeas review over challenges to detention that are independent of
     challenges to removal order").
6.                  The petitioner challenges his detention rather than his removal order
     wherefore this Honorable Court possesses jurisdiction to consider the Petitioner's
     §   2241 habeas corpus petition. See, Baez                 v.   Bureau   of Immigration &           Customs
     Enforcement, 150 Fed. Appx. 311, 312 (5th Cir. 2005); Nguyen                         v.   INS, 117 F.3d

     206 (5th Cir. 1997).




                                                                                                                 2
           Case 3:18-cv-00341-KC Document 1 Filed 11/08/18 Page 3 of 10



7.                This Court has personal jurisdiction over the Respondents since they may
           be reached by service. See, e.g., Braden   v.   30th Judicial Circuit of Kentucky, 410
           U.S. 848, 495 (1973).
                                             Parties
           The Petitioner
     8.       The Petitioner is a native of Palestine and is a citizen of Jordan. Petitioner had
              been in the United Sates in the States of California in the city of Bakersfield,
              on or about February 4, 1999, as a visitor and on or about August 2004 after
              Petitioner has been released from ICE custody under order of supervision, the
              Petitioner was granted work permit and a social security valid for work.
     9.       However on about , 2000, Petitioner was arrested and convicted of Corporal
              Injury to Spouse, and appeared to the United States Superior Court of
              Bakersfield, CA , Petitioner was released , however Petitioner had to do fifty
              two (52) weeks of Anger Management. On May 5, 2003 Petitioner was issued
              a Final Order of Removal by an Immigration Official and was detained (15)
              fifteen months since Jordan refused recognized and failed to aver Petitioner as
              their citizen. Respondent has been in the custody of DHS / ICE, for the second
              time since May 31, 2018
     10.       Petitioner's final order of removal was issued on May 5, 2003 by an
              Immigration Official, at Florence Arizona Processing                Center, when
              Petitioner's appears for his first Master Hearing, Petitioner was ordered
              removed to Jordan .Petitioner reserved the right to appeal the decision and
              filed a case appeal with the Board for Immigration Review (BIA) on June 14,
              2004.On July 22, 2004, the BIA dismissed his case appeal.
     11.      Unfortunately, Petitioner is Stateless because Palestine is not recognize as a
              State, and Jordan does not recognize Petitioner as it Citizen, since Petitioner
              was naturalized by Jordan and left the Country for more than five (5) year and
              lose his Citizenship. Jordan has refused to issue any travelling document on
              behalf of Petitioner. For this reason, Petitioner was released from custody on
              June 14, 2004.




                                                                                               3
            Case 3:18-cv-00341-KC Document 1 Filed 11/08/18 Page 4 of 10



      12.       Petitioner had sent several letters to the Jordan consulate to expedite his
               removal, and none of his request was responded. Petitioner has been in the
               United States since 1999, had certain members of his families, United States
               Permanent Resident father, two (2) siblings both USA Permanent Resident
               Petitioner has no social ties in Jordan.
      13.      Petitioner had his ninety (90) days (3 months) Custody Review on or about
                10/17/2018, Petitioner was order to remove on May      5   2003 while he was in
               their custody and was released on or about August, 2004. The Petitioner also
               met with the Deportation officer on or about 10/18/20 18, where he was
               informed his case has been sent to Washington D.C. for a decision, since
               Jordan had refused to issue any travel document on his behalf. Id. Petitioner
               had cooperated with ICE/DHS, and had put in every effort to ensure his
               removal. Id
      14.       Sadly, DHC/ICE, is still detaining Petitioner knowing very well and for a fact
               that Petitioner is Stateless, and can not be remove to any country. Petitioner is
               falsely detained with no possibility of been remove in the future. DHC/ICE
               continuance detention of petitioner is very unconstitutional.
                                           Respondents
11.                Diane Witte, Field Office Director (FOD), El Paso, Texas, is directly
            responsible for the continued detention of the Petitioner and his removal from the
            United States.
12.                Jeff Sessions, United States Attorney General is responsible with
            promulgating and interpreting the laws governing immigration and naturalization
            in the United States of America.
13.                Kirstjen Nielsen, Secretary of the U.S. Department of Homeland Security
            is responsible with administering the laws relating to the detention, processing,
            and removal of aliens for their removal from United States.




                                      Exhaustion of Remedies




                                                                                              4
      Case 3:18-cv-00341-KC Document 1 Filed 11/08/18 Page 5 of 10



14.           Zadvydas   v.   Davis, 533 US. 678 (2001) nor Clark v Martinez, 543 US.
      371 (US. 2005), the Supreme Court decisions controlling the Petitioner's case
      require that Petitioner exhaust all administrative remedies.
15.           Petitioner has cooperated with his Deportation officer and the Jordan
      Embassy to help effect his removal. Petitioner signed all document(s) provided by
      the ICE.
16.           The Petitioner's remedy for release of his physical custody lies with this
      Honorable Court.
                                           Venue
17.           The petitioner is currently detained at ICE Processing Detention Center in
      El Paso, Texas, 8915 Montana Avenue, El Paso, Texas 79925, since May 31,
      2018.
18.           Venue therefore lies in the U.S. District Court, Western District of Texas,
      El Paso Division. See, Rumsfeld v. Padilla, 542 U.S. 426, 443 (2004) (jurisdiction
      lies in only one district: district of confinement).
                       Procedural History and Relevant facts of the case
19.           The Petitioner, 38 years old male, native of Palestine and a former citizen
      of Jordan , who last entered the United States on around, at the age of          17 years

      old.
20.           The Petitioner has been detained beyond the presumptive 6 months period
      as the time set forth in Zadvydas      v.   Davis, 533 U.S. 678 (2001) and Clark v
      Martinez, 543 371 (2005).
21.           In Zadvydas v. Davis, 533 U.S. 678 (2001), the Supreme Court found that
      the "indefinite detention statute,"   8     U.S.C.   §   123 1(a)(6), INA § 241(a)(6), as

      applied to aliens that have been admitted to the United States, was
      unconstitutional and therefore set a "6 month[s]" time period as "reasonably
      necessary" to effectuate, the removal of an alien who has been ordered removed
      from the United States.
22.           However, the Supreme Court in Zadvydas v. Davis failed at that time to
      extend such favorable consideration to those deemed inadmissible, i.e., Marie!
      detainees and other aliens who have not been admitted to the United States.



                                                                                             5
      Case 3:18-cv-00341-KC Document 1 Filed 11/08/18 Page 6 of 10



23.            Subsequently in Clark v. Martinez, 543 U.S. 371 (U.S 2005), the Supreme
      Court held that presumptive "6 month" period applied also to inadmissible aliens.
      Id. 379.
24.            The Petitioner is deemed deportable alien who was ordered of removal by
      an Immigration Officer before entering the United States as a Citizen of Jordan.
25.            The Supreme Court's decisions in Zadvydas              v.   Davis and Clark    v.

      Martinez are therefore controlling in the instant case.


26.            Based on the foregoing reasons, ICE, the agency responsible for making
      the determination to release the Petitioner, has found that the Petitioner should
      remain detained pending the removal of the Petitioner.
27.           The burden of proof is upon ICE to demonstrate under the "commonly
      accepted substantive standards" that there exists a 'special justification' that might
      outweigh the aliens' powerful interest in avoiding physical confinement 'under
      [individually ordered] release conditions that may be violated.' "Demore         v.   Kim,
      538 U.S.5 10, 513 (2003) ("Due process [in the civil detention context] calls for an
      individual determination" of dangerousness factors when someone continues to be
      detained beyond the brief removal period [six months according to Zadvydas              v.

      Davis and Clark v. Martinez]).
28.           ICE has failed to provide to the Petitioner with evidence supporting their
      claim that the Petitioner presents a danger to the community or to the National
      Security of the United States.
29.           ICE did not charge the Petitioner with inadmissibility pursuant to       8   U.S.0
      §   1182(a) (3), INA     §   2 12(a) (3), relating to inadmissibility under "Security and

      related grounds."
30.           ICE did not place the Petitioner in "Alien Terrorist Removal Procedures"
      pursuantto   8   U.S.0   §   1531 etseq.
31.           More than six months have passed since Petitioner has been detained.
32.           The Petitioner's detention records lack's any derogatory information or
      negative incident.
      Case 3:18-cv-00341-KC Document 1 Filed 11/08/18 Page 7 of 10



31.          The Petitioner is willing to subject himself to, including, but not limited,
      to imposition of monetary or secured bail measures, home confinement,
      telephonic and electronic monitoring, restrictions and association, geographical
      restrictions, reporting requirements, or whatever form of restrictive non-custodial
      measures deemed as lawful by ICE and this Honorable Court.
32.          If released, Petitioner will reside at 16279 Apple Valley Rd Apt number 3
      Apple Valley, CA 92307 with his American Citizen Fiancé.
33.          No special circumstances exist to justify petitioner's continued detention:


                     Petitioner is not an alien with a "highly contagious diseases posing
                     a danger to the public." See   8   C.F.R.    §   241.14(b).


                     Petitioner's release would not cause "serious adverse foreign
                     policy consequences." See      8   C.F.R.    §   241.14(c) (1) (II). There is
                     no indication the Petitioner's release would have "serious adverse"
                     foreign policy consequences.


                     Petitioner was never and is not now detained on account of
                     security or terrorism concerns. See      8   C.F.R.   §   241.14 (d) (1).


                    Petitioner has not committed a violent crime as defined in 18
                    U.S.0    §   16 as would classify him as "especially dangerous." See 8

                    C.F.R.   §    241.14 (f) (1). His release therefore would not pose a
                    special danger to the public. See     8   C.F.R § 241.14(f).


                                        COUNT I
34.        ICE'S continued detention violates the Petitioner's Fifth and Fourteenth
      Amendment Constitutionally protected Due Process rights to remain free from
      unlawful civil detention beyond the time required by law and the controlling
      Supreme Court case laws.




                                                                                                 7
        Case 3:18-cv-00341-KC Document 1 Filed 11/08/18 Page 8 of 10



                                         COUNT II
35.             Petitioner's continued detention beyond the six months denunciation in
       the Supreme Court's decision in Zadvydas v. Davis and Clark v. Martinez violates
       the "Constitution" laws, or treaties of the United States of America.




 36.                  ICE's failure to follow the procedures and principles enunciated in the
         controlling Supreme Court decisions in Zadvyas     v.   Davis and Clark v. Martinez
        violates the Petitioner's Procedural and Substantive Due Process Rights as
        guaranteed by Constitution of the United States. See Zadvydas v. Davis, id. 692.
                                         Conclusion


               WHEREFORE, for the forgoing reasons and good cause shown, the
        Petitioner respectfully requests this Honorable Court;
           .   Declare that the continued detention of the Petitioner violates the
               Petitioner's constitutionally protected Fifth and Fourteenth Amendment
               and Due process rights,
               Grant the instant writ of habeas corpus;
               Or, in the alternative, issue an ORDER to show cause as to why the
               Petitioner should remain detained beyond the period specified in Zadvydas
               v.   Davis and Clark v. Martinez.
       Respectfully submitted,




       IDAIS, Mahoud 5, Pro Se
      A # 079-637-894




                               Certificate of Service




                                                                                          [I
                                                                                          [s1
       Case 3:18-cv-00341-KC Document 1 Filed 11/08/18 Page 9 of 10



       I hereby certify that on this date I served a true and correct copy   of the forgoing
Petition for Writ of Habeas Corpus upon the individuals listed below, via First Class U.S.
Mail, postage prepaid on    11/5/2018

Diane Witte
Acting Field Office Director
Immigration and Customs Enfoncement
 11541 Montana Avenue
Suite E
El Paso, Texas 79936




Kirstjen Nielsen
Secretary of U.S. Department of Homeland Security
245 Murray Lane S.W.
Washington, D.C. 20528

Jeff Sessions
Attorney General United States of America
U.S. Department of Justice
950 Pennsylvania Aye, NW
Washington, D.0 20530-0305




IDAIS, Mahoud S, Pro Se
A # 079-637-894
                                                                A # 019-637-894
                                                                ICE Processing Center
                                                                $915 Montana Avenue
Case 3:18-cv-00341-KC Document 1 Filed 11/08/18 Page 10 of 10




                                                                JPtso,T      79925
                                                                                                 TEl) STATES DISTRICT COURT
                                                                                        WESTERN DISTRICT OF TEXAS
                                                                                            EL PASO DIVISION
                                                                                             55 M     tin
                                                                                              iTi.Street   1
